DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This Office Action is responding to applicant’s amendment filed on 12/8/2020.  Claim 18 has been cancelled.  Claims 1, 6, and 8-9 have been amended.  Claim 20 is newly added.  Claim 5 has been withdrawn from consideration.

Response to Arguments
	The objections to the drawings and to the claims have been withdrawn in view of applicant’s amendment.
	The 112 rejections have been withdrawn in view of applicant’s amendment.
	The previous indication of dependent claim 9 as having allowable subject matter has been regrettably withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-4, 6-17, and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
	Regarding independent claims 1 and 9, as amended, now recites a plurality of plurality material free regions in line 2, such recitations (with emphasis added) deems indefinite as such recitation appears grammatically confusing.
Dependent claims 2-4, 6-8, 10-17, and 19-20 are rejected insofar as they depend from a rejected claim and thereby incorporate the deficiency due to their dependency.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-8, 10-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Greener (U.S. Patent Application Publication No. US 2010/0100022 A1).
Regarding independent claim 1 and dependent claims 10-13, Figure 9 in Greener discloses applicant’s claimed dressing comprising:
a layer of material (polyurethane foam, paragraph 0046), the layer comprising a plurality of material free regions (paragraph 0087)
wherein the material free regions are in the form of sigmoid pattern units (see Figure 9), the sigmoidal patterns having dimensions and oriented and arranged such that the layer of material (polyurethane foam, paragraph 0046) extends in at least one of the longitudinal or transverse directions.
Greener does not explicitly discloses extensibility in the transverse or longitudinal direction at least 75% (claim 12), at least 100% (claim 1), at least 150% (claims 10 & 13), at least 425% (claim 11), as measured by the Stretchability Testxy described in the Specification, when applying a force of from about 0.1 kgf, 0.2 kgf, and 0.3 kgf, respectively.
However, it is the Examiner's position that claimed limitations Stretchability Testxy described in the Specification is not a part of applicant's claimed invention, it is a mere recitation of a process for verifying a resulted extensibility feature or physical properties of claimed material.  
Furthermore, applicant’s claim has not defined specific material of the layer.  Upon reviewing of applicant’s specification, page 4 discloses the layer of material is polyurethanes and paragraphs 0046 & 0087 in Greener reference discloses polyurethane, the same material as applicant’s preferred material.
Therefore, it would be obvious that substantially identical composition exhibit the same properties based on the same material being under the stretchability test since the material of the prior art and the material disclosed in the original filed specification are the same. It is further noted: “where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705,709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the 
Regarding claim 2, the Greener reference, presented above, discloses applicants’ claimed dressing comprising all features as recited in these claims, wherein the material free regions are slits in the layer of material (Figure 9 and paragraph 0087, Greener reference).
Regarding claims 3-4, the Greener reference, presented above, discloses applicants’ claimed dressing comprising all features as recited in these claims, wherein the patterns are non-intersecting and arranged adjacent to one another to form one or more linear rows, wherein the linear rows are parallel to each other (Figure 9).
Regarding claim 6, the Greener reference, presented above, discloses applicants’ claimed dressing comprising all features as recited in these claims, wherein the sigmoidal patterns have a length (see Figure 9).
Regarding claim 7, the Greener reference, presented above, discloses applicants’ claimed dressing comprising all features as recited in these claims, wherein the lengths of each sigmoidal pattern in a row is oriented perpendicular to the length of its adjacent sigmoidal pattern in the row (see Figure 9 in Greener reference).
Regarding claim 8, the combination of Greener, presented above, discloses applicants’ claimed dressing comprising all features as recited in these claims, wherein the sigmoidal patterns have a width and further wherein the length of the sigmoidal pattern is from about 1 to about 6 times the width of sigmoidal pattern (Figure 9 in Greener illustrates the length of the sigmoidal patter is about 6 times the width of the sigmoidal pattern).
Regarding claims 14-16, the combination of Greener, presented above, discloses applicant’s claimed dressing comprising all features as recited in these claims.
The combination does not explicitly discloses extensibility of 45° diagonal directions at least about 1125% (claim 14),  at least about 1725% (claim 15) and at least about 1650% (claim 16) more than the same layer of material without material free regions, as measured by the Stretchability Testxy described in the Specification, when applying a force of from about 0.2 kgf, about 0.3 kgf, and about 0.4 kgf, respecitvley, along such 45° diagonal direction of the layer of material.
However, it is the Examiner's position that claimed limitations Stretchability Testxy described in the Specification is not a part of applicant's claimed invention, it is a mere recitation of a process for verifying a resulted extensibility feature or physical properties of claimed material.  Since Greener describes claimed layer, it is implicit that Greener of polyurethane material has been measured and verified accordingly that extensibility feature is met.
Regarding claim 17, the Greener, presented above, discloses applicant’s claimed dressing comprising all features as recited in these claims.
The combination does not explicitly discloses extensibility in the z direction at least about 1 mm to about 8mm away from the xy-plane of the layer of material, as measured by the Stretchability Testxy described in the Specification, when applying a force of about 0.5 kgf along the z direction of the layer of material.
However, it is the Examiner's position that claimed limitations Stretchability Testxy described in the Specification is not a part of applicant's claimed invention, it is a mere recitation of a process for verifying a resulted extensibility feature or physical properties of 
Regarding claim 19, the Greener reference, presented above, discloses applicants’ claimed dressing comprising all features as recited in these claims, wherein the releasable layer comprises kraft papers (paragraph 0045 in Greener discloses backing sheet which is releasable from the material structure, the backing sheet is cardboard, which is interpreted to meet claimed limitations kraft papers).
Regarding claim 20, the Greener reference, presented above, discloses applicants’ claimed dressing comprising all features as recited in these claims, wherein the length of at least one sigmoidal pattern is oriented perpendicular to the length of an adjacent sigmoidal pattern (see Figure 9).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Greener (U.S. Patent Application Publication No. US 2010/0100022 A1) in view of Fuzak (U.S. Patent No. 3,024,786).
Regarding independent claim 9, Figure 9 in Greener discloses applicant’s claimed dressing comprising:
a layer of material (polyurethane foam, paragraph 0046), the layer comprising a plurality of material free regions (paragraph 0087)
wherein the material free regions are in the form of sigmoid pattern units (see Figure 9) disposed in a surface density of pattern unit per square in of the surface of the material (see Figure 9), the sigmoidal patterns having dimensions and oriented and arranged such that the 
Greener does not explicitly discloses extensibility in the transverse or longitudinal direction at least 75% (claim 12), at least 100% (claim 1), at least 150% (claims 10 & 13), at least 425% (claim 11), as measured by the Stretchability Testxy described in the Specification, when applying a force of from about 0.1 kgf, 0.2 kgf, and 0.3 kgf, respectively.
However, it is the Examiner's position that claimed limitations Stretchability Testxy described in the Specification is not a part of applicant's claimed invention, it is a mere recitation of a process for verifying a resulted extensibility feature or physical properties of claimed material.  
Furthermore, applicant’s claim has not defined specific material of the layer.  Upon reviewing of applicant’s specification, page 4 discloses the layer of material is polyurethanes and paragraphs 0046 & 0087 in Greener reference discloses polyurethane, the same material as applicant’s preferred material.
Therefore, it would be obvious that substantially identical composition exhibit the same properties based on the same material being under the stretchability test since the material of the prior art and the material disclosed in the original filed specification are the same. It is further noted: “where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the 
The Greener reference, presented above, does not disclose the surface density of from about 10 pattern units/in2 to about 14 patterns units/in2 of the surface of the layer of material.
	However, Fuzak teaches an analogous wound dressing (2) comprising perforations (4), column 2 lines 8-29 describes the number of pattern in given squared area corresponds to degree of air permeability.
It has been held that optimization of results-effective variables involves only routine skill in the art and is not inventive but rather is in fact obvious to one skilled the art.
	Therefore, it would have been obvious to one of ordinary skill in the art prior to applicant’s effective filing date to construct Greener’s dressing such that the sigmoidal pattern in a surface density of from about 10 pattern units/in2 to about 14 patterns units/in2 of the surface of the layer of material, as such surface density provides proper air permeability for a specific application, as suggested by Fuzak. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMTU TRAN NGUYEN whose telephone number is (571)272-4799.  The examiner can normally be reached on 9am-5pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAMTU T NGUYEN/Examiner, Art Unit 3786